          Case 1:15-cr-00137-NONE-BAM Document 41 Filed 01/15/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:15-CR-00137-NONE-BAM
12                                Plaintiff,             STIPULATION AND ORDER REGARDNG
                                                         STATUS CONFERENCE
13                         v.
                                                         DATE: January 26, 2021
14   STEVEN FLORES ESTRADA,                              TIME: 2:00 P.M.
                                                         COURT: Hon. Barbara A. McAuliffe
15                               Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on January 26, 2021.

21          2.     By this stipulation, initiated by the defense, the parties stipulate that the status conference

22 may be continued to February 25, 2021, to allow time for defense review of the discovery, investigation,

23 and settlement discussions.

24          IT IS SO STIPULATED.

25

26
27

28

                                                          1
30
         Case 1:15-cr-00137-NONE-BAM Document 41 Filed 01/15/21 Page 2 of 2


 1   Dated: January 15, 2021                                MCGREGOR W. SCOTT
                                                            United States Attorney
 2

 3                                                          /s/ ANTONIO J. PATACA
                                                            ANTONIO J. PATACA
 4                                                          Assistant United States Attorney
 5

 6   Dated: January 15, 2021                                /s/ MEGHAN D. MCLOUGHLIN
                                                            MEGHAN D. MCLOUGHLIN
 7
                                                            Counsel for Defendant
 8                                                          Steven Flores Estrada

 9
10

11                                                  ORDER

12         Based upon the stipulation and representations of the parties, the Court orders the status

13 conference be continued from January 26, 2021 to February 25, 2021 at 2:00 pm before Magistrate

14 Judge Stanley A. Boone.

15
     IT IS SO ORDERED.
16

17     Dated:    January 15, 2021                            /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28

                                                        2
30
